EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Scheinberg on 05/17/22.
The application has been amended as follows: 
In claim 1 (line 4), please delete “test” and insert –text–
In claim 5 (lines 5-6), please delete “writing in single first orientation” and insert –writing in only a single first orientation–

Reasons for Allowance

	Each of the independent claims has been amended to distinguish from UpsideDownWorld, which disclosed every page having both upright and inverted text (and images), thus the book could be read from either orientation.  Thus, every page was a “flip page” a page with both upright and inverted text.  The amends either clarify that a first set of pages have a text portions only in a first orientation and a second set has a text portion only in a second opposite direction.  Although this known in e.g. instruction manuals with two directions of reading in two different languages, they do not contain a “flip page”, one internal page with both orientations, as claimed.   
	Independent claim 1 also differentiates for a similar reason in claims “one and only one of the multiple page” having both orientations.  This distinguishes from UpsideDownWorld, also, which has all pages of this configuration.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637